DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claim 1 recites "A User Plane Function (UPF) configuration method for a network device, comprising:
calling a policy control service of a UPF, wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF”. These steps are similar in concept and ideas that have been identified as abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. Claims 2, 3, 9-11 and 15 recite substantially similar concept to claim 1 which and do not include additional elements that would integrate a judicial exception into a practical application or provide an inventive concept. Therefore, claims 1-3, 9-11 and 15 fail to recite statutory subject matter under 35 U.S.C. 101.

Analysis
The Examiner applies the framework as set forth by the 2019 Revised Patent Subject Matter for determining whether claim 1 is directed to patent-eligible subject matter.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 1 recites “A User Plane Function (UPF) configuration method for a network device, comprising:
calling a policy control service of a UPF, wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF”, is related to a process, which is a statutory category of invention (Step 1: YES).
Step 2A-Prong 1: Are the claims at issue directed to law of nature, a natural phenomenon, or an abstract idea (judicial recognized exception)?
The claim recites the limitation of “A User Plane Function (UPF) configuration method for a network device, comprising:
calling a policy control service of a UPF, wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF”. These limitations, as drafted, are related to a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “calling a policy control service of a UPF” nothing in the claim element precludes the steps from practically out of the mental processes grouping. Thus, the claim recites an abstract idea (Step 2A-Prong 1: Yes).
Step 2A-Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim does not recite any additional elements other than describing “A User Plane Function (UPF) configuration method for a network device, comprising:
calling a policy control service of a UPF, wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF”. These terms recited at a high level of generality, which is a form of insignificant activity. The limitation(s) is/are no more than mere instructions to apply the exception using a generic computer component. In other words there is no “determining step’’ that requires an action by a processor to materialize the actions performed in mind into a paractical application. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A-Prong 2: No).
Step 2B: does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic network component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-6, 8-13, 15-16, 19-20, 22-24 and 27 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et al., US 2018/0192471 A1 (Li hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Li discloses a User Plane Function (UPF) configuration method for a network device (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]), comprising:
calling a policy control service of a UPF (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]), wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]).
Regarding claim 2, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update and policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]).
Regarding claim 3, Li discloses wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy and charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]).
Regarding claim 4, Li discloses wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of a Packet Data Unit (PDU) session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In one implementation, procedure 508 is not utilised, and procedure 510 is implemented for AS relocation made to ongoing PDU sessions, future PDU session, or a combination of both ongoing and future PDU sessions. In the case where procedure 510 is implemented for ongoing PDU sessions, the PCF 314 triggers the SMF 310 to perform UP reselection by transmitting a UP reselection trigger to the SMF 310 in order to reselect the corresponding UP for the ongoing PDU sessions; see Li, paragraph [0178]).
Regarding claim 5, Li discloses wherein the calling the policy control service of the UPF (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]) comprises:
transmitting a first service request to the UPF (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and
receiving a first service response from the UPF (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826).
Regarding claim 6, Li discloses wherein prior to calling the policy control service of the UPF (With reference to Fig. 14 Li discloses UP (re)selection service, where in step 1402 UP (Re)selection notification form Application Function (324) is sent prior to calling the PCF in step 1412), the UPF configuration method further comprises:
inquiring of a Policy Control Function (PCF) about a network policy corresponding to a second service request from a User Equipment (UE) in accordance with the second service request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions). In step 1412 the NEF 314 identifies the PCF 314 that is in charge of the operator policy for the PDU sessions that the impacted traffic is associated to and sends the request to the identified PCF 314; see Li, paragraph [0274]), and
inquiring of a Network Function Repository Function (NRF) about a UPF service corresponding to the second service request (the PCF 314 responds to the NEF 314, indicating the acceptance of the request. The NEF 314 identifies the PCF 314 by interacting with at least one of the NRF 318 and the UDM 320. In step 1416 the PCF 314 generates or updates UP management policies according to the request; see Li, paragraph [0274]),
wherein the second service request comprises a PDU session establishment request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions); see Li, paragraph [0274]).
Regarding claim 8, Li discloses wherein prior to calling the policy control service of the UPF (With reference to Fig. 18A, discloses the PDU session establishment steps, where session establishment request is sent (step 1800), prior to calling the PCF (1822)), the UPF configuration method further comprises:
calling a transmission path establishment service of the UPF during the establishment of the PDU session (In order to establish a new PDU session, the UE 102 generates a new PDU Session ID. The UE 102 initiates the UE Requested PDU Session establishment procedure by, in step 1800 transmitting an NAS Message (S-NSSAI, DNN, application identifier, PDU Session ID, NI SM information (note that in some embodiments the application identifier may be embedded in the SM information)) containing a PDU Session Establishment Request within the N1 SM information to the AMF 308; see Li, paragraph [0469]), and establishing a policy control service calling path with the UPF (In step 1814, the SMF 310 may initiate PDU-CAN Session Establishment towards the PCF 316 to obtain the default PCC Rules for the PDU Session; see Li, paragraph [0479]),
wherein the calling the policy control service of the UPF comprises calling the policy control service of the UPF through the policy control service calling path (In particular, in step 1822, the SMF sends an N4 Session Establishment/Modification Request to the UPF 304 and provides Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. If CN Tunnel Info is allocated by the SMF 310, the CN Tunnel Info is provided to UPF 304 in this step. Then, at step 1824, the UPF 304 acknowledges by sending an N4 Session Establishment/Modification Response; see Li, paragraph [0483]. Also see paragraph [0479], “If dynamic Policy and Charging Control (PCC) is deployed, then, in step 1812, the SMF 310 performs PCF selection. In step 1814, the SMF 310 may initiate PDU-CAN Session Establishment towards the PCF 316 to obtain the default PCC Rules for the PDU Session. It is noted that, in this particular embodiment a purpose of step 1810 is to receive PCC rules before selecting UPF 304”).
Regarding claim 9, Li discloses a User Plane Function (UPF) configuration method for a UPF (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]), comprising:
performing configuration of the UPF in accordance with a policy control service (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]. Also see paragraph [0649], “the traffic steering profile may be configured into the UPF and the SMF. The configuration described above may be performed by a management plane function such as network manager, slice manager, service manager, etc. Other network functions, including the SMF, the NEF or the PCF, may also have roles in the configuration of the UPF and the traffic steering profile”), wherein the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]).
Regarding claim 10, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update and policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]).
Regarding claim 11, Li discloses wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy and charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]).
Regarding claim 12, Li discloses wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of a Packet Data Unit (PDU) session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (In one implementation, procedure 508 is not utilised, and procedure 510 is implemented for AS relocation made to ongoing PDU sessions, future PDU session, or a combination of both ongoing and future PDU sessions. In the case where procedure 510 is implemented for ongoing PDU sessions, the PCF 314 triggers the SMF 310 to perform UP reselection by transmitting a UP reselection trigger to the SMF 310 in order to reselect the corresponding UP for the ongoing PDU sessions; see Li, paragraph [0178]).
Regarding claim 13, Li discloses wherein the performing the configuration in accordance with the policy control service (The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session.; see Li, paragraph [0139]) comprises:
receiving a first service request from a calling end (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and
transmitting a first service response to the calling end after performing the configuration in accordance with the first service request (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826),
wherein prior to performing the configuration in accordance with the policy control service (see Li, Fig. 16, where step 1600 shows and AF (Re)location notification form Application Function (i.e., a UPF service) prior to calling the PCF (Step 1602)), the UPF configuration method further comprises registering a service supported by the UPF itself to a Network Function Repository Function (NRF) via a service-based interface (A SMF (a CP function in CN) manages and configures the path and protocols between RAN and anchor UPF and configures and anchor UPF for the interface with AF hosts according to the policies provided by the PCF including protocol parameters and routing destination. The SMF may further provide the MEC controller (directly or via NEF), with information related to at least one of the anchor UPF and the UE. The management is on a per session basis; see Li, paragraph [0506]. Also see paragraph [0508], “The MEC application information may be maintained by NRF 318 or stored in UDM 320 or SMF 310”).
Regarding claim 15, Li discloses a network device (FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein; see Li, paragraph [0065]), comprising a first processor and a first transceiver (Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc.; see Li, paragraph [0065]), wherein the first processor is configured to call a policy control service of a User Plane Function (UPF) (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier. The SMF may use the reported application identifier and other information to obtain PCC rules from the PCF to apply AF influence on traffic routing to the PDU session; see Li, paragraph [0139]), and the policy control service is used to configure a network policy for the UPF, or configure the network policy and network policy triggering information for the UPF (Accordingly, the SMF may apply a configuration to the UPF to configure traffic handling policies based upon rules and configurations associated with the AF as identified by the reported application identifier; see Li, paragraph [0139]).
Regarding claim 16, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update and policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]),
wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy and charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]), wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of a Packet Data Unit (PDU) session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraph [0211]. Also see paragraph [0210], “FIG. 9 illustrates an application-aware UP reselection procedure for PDU session modification. In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A”).
Regarding claim 19, Li discloses wherein the first transceiver is configured to: transmit a first service request to the UPF (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), wherein the first service request comprises the network policy, or both the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and receive a first service response from the UPF (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826).
Regarding claim 20, Li discloses wherein the first processor is further configured to inquire of a Policy Control Function (PCF) about a network policy corresponding to a second service request from a User Equipment (UE) in accordance with the second service request (With reference to Fig. 14 Li discloses UP (re)selection service, where in step 1402 UP (Re)selection notification form Application Function (324) inquiring the PCF about a network policy in step 1412. Also see paragraph [0274], “In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions). In step 1412 the NEF 314 identifies the PCF 314 that is in charge of the operator policy for the PDU sessions that the impacted traffic is associated to and sends the request to the identified PCF 314; see Li, paragraph [0274]”), and inquire of a Network Function Repository Function (NRF) about a UPF service corresponding to the second service request (the PCF 314 responds to the NEF 314, indicating the acceptance of the request. The NEF 314 identifies the PCF 314 by interacting with at least one of the NRF 318 and the UDM 320. In step 1416 the PCF 314 generates or updates UP management policies according to the request; see Li, paragraph [0274]),
wherein the second service request comprises a PDU session establishment request (In procedure 1410 the impacted traffic belongs to future PDU sessions (and also ongoing PDU sessions); see Li, paragraph [0274]).
Regarding claim 22, Li discloses wherein the first processor is further configured to: call a transmission path establishment service of the UPF during the establishment of the PDU session (In order to establish a new PDU session, the UE 102 generates a new PDU Session ID. The UE 102 initiates the UE Requested PDU Session establishment procedure by, in step 1800 transmitting an NAS Message (S-NSSAI, DNN, application identifier, PDU Session ID, NI SM information (note that in some embodiments the application identifier may be embedded in the SM information)) containing a PDU Session Establishment Request within the N1 SM information to the AMF 308; see Li, paragraph [0469]), and establish a policy control service calling path with the UPF (In step 1814, the SMF 310 may initiate PDU-CAN Session Establishment towards the PCF 316 to obtain the default PCC Rules for the PDU Session; see Li, paragraph [0479]); and call the policy control service of the UPF through the policy control service calling path (In particular, in step 1822, the SMF sends an N4 Session Establishment/Modification Request to the UPF 304 and provides Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. If CN Tunnel Info is allocated by the SMF 310, the CN Tunnel Info is provided to UPF 304 in this step. Then, at step 1824, the UPF 304 acknowledges by sending an N4 Session Establishment/Modification Response; see Li, paragraph [0483]. Also see paragraph [0479], “If dynamic Policy and Charging Control (PCC) is deployed, then, in step 1812, the SMF 310 performs PCF selection. In step 1814, the SMF 310 may initiate PDU-CAN Session Establishment towards the PCF 316 to obtain the default PCC Rules for the PDU Session. It is noted that, in this particular embodiment a purpose of step 1810 is to receive PCC rules before selecting UPF 304”).
Regarding claim 23, Li discloses a network device, comprising a second processor and a second transceiver, wherein the second processor is configured to perform the User Plane Function (UPF) configuration method according to claim 9 (The SMF may configure the UPF to report detection of application traffic. According to the configuration, upon application traffic detection the UPF notifies the SMF about the respective application identifier; see Li, paragraph [0139]. Also see paragraph [0065], “FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein … Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers”).
Regarding claim 24, Li discloses wherein the policy control service comprises at least one of policy control service creation, policy control service update and policy control service deletion (If the impacted traffic belongs to ongoing PDU sessions, in step 1418 the PCF 314 identifies the serving SMF 310 of the traffic and notifies the SMF 310 about the policy change. In step 1420 the SMF 310 obtains the policy update from the PCF 314; see Li, paragraph [0274]),
wherein the network policy comprises at least one of Quality of Service (QoS) policy, lawful interception policy and charging policy (QoS and Charging: PCF provides rules for QoS Control and Charging for the traffic routed to the local Data Network; see Li, paragraph [0412]),
wherein the network policy triggering information indicates that a corresponding network policy is triggered when the transmission of a data packet has been detected after the establishment of a Packet Data Unit (PDU) session; or indicates that a corresponding network policy is triggered when the transmission of a target data stream has been detected after the establishment of the PDU session (The SMF 310 receives a trigger for UP reselection for the application traffic carried by the PDU session. The trigger can be from: an AS relocation notification procedure 904, indicating a new AS location; a handover procedure 906, indicating a new serving AN; or a policy trigger 908 from PCF 314 indicating a policy change that impacts the UP selection of the PDU session; see Li, paragraph [0211]. Also see paragraph [0210], “FIG. 9 illustrates an application-aware UP reselection procedure for PDU session modification. In this procedure, in step 900 the UE 102 has an established PDU session that is carrying the application traffic via the UP-A 326A. As shown in FIG. 9, application traffic transfer 902 is via the UP-A 326A”).
Regarding claim 27, Li discloses wherein the second transceiver (FIG. 1 is a block diagram of a computing system 100 that may be used for implementing the devices and methods disclosed herein … Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers; see Li, paragraph [0065]) is further configured to: receive a first service request from a calling end (At step 2824, the SMF 310 may send an N4 Session Establishment/Modification Request to the UPF 304; see Li, paragraph [0622]. Also see Fig. 28A, step 2824), the first service request comprising the network policy, or the network policy and the network policy triggering information (provide Packet detection, enforcement and reporting rules to be installed on the UPF 304 for this PDU Session. In embodiments in which the PDU session authentication; see Li, paragraph [0622]); and transmit a first service response to the calling end after performing the configuration in accordance with the first service request (The UPF may acknowledge the N4 Session Establishment/Modification Request message by sending (at 2826) an N4 Session Establishment/Modification Response message to the SMF; see Li, paragraph [0623]. Also see Fig. 28A, step 2826),
wherein the second processor is further configured to register a service supported by the UPF itself to a Network Function Repository Function (NRF) via a service-based interface (A SMF (a CP function in CN) manages and configures the path and protocols between RAN and anchor UPF and configures and anchor UPF for the interface with AF hosts according to the policies provided by the PCF including protocol parameters and routing destination. The SMF may further provide the MEC controller (directly or via NEF), with information related to at least one of the anchor UPF and the UE. The management is on a per session basis; see Li, paragraph [0506]. Also see paragraph [0508], “The MEC application information may be maintained by NRF 318 or stored in UDM 320 or SMF 310” and paragraph [0065], “Furthermore, a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/03/2022